DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims 
Claims 1-8 are pending and are currently examined.

Claim Objections
Claims 1-4 are objected to because of the following informalities: the
correct spelling for denoting sequences is “SEQ ID NO:”.
Claims 1-4 are further objected to because of the following informalities: they
comprise the wording: “is consisted of” which does not make sense grammatically. A
suggestion would be: “consist of” or “is consisting of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the
right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s
contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc.v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. 
“[A] sufficient description of a genus . . . requires the disclosure of either a
 representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision. Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a number of elastin-based polypeptides with their determining pentamer sequences as in Formula 1 and Formula 2, as well as the sequences of two fusions as claimed (SEQ ID NOs: 52 and 53). However, with respect to the VEGF receptor binding peptide the only sequence described if SEQ ID NO: 38. However, the claims broadly encompass any fusion construct that encompasses any peptide that binds a VEGF receptor. The instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only one peptide that binds VEGFR. Thus, one of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the exact manufacturing steps to obtain the core-shell structure. The claims and specification mention just forming the claimed produced by a temperature stimulus, term that is indefinite since no parameters are mentioned.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0016142) in view of Gagner et al. (Acta Biomaterialia,10, 1542-1557, 2014 - cited by Applicant).
The claims are drawn to a fusion polypeptide for inhibiting neovascularization,
comprising: a peptide specifically binding to vascular endothelial growth factor (VEGF)
receptors; and a hydrophilic elastin-based polypeptide (hydrophilic EBP) linked to the
peptide and further comprising a hydrophobic elastin-based polypeptide. The elastin-based polypeptide is composed of an amino acid sequence represented by Formula 1 or 2.
Formula 1:
[SEQ ID NO: 1]n, wherein SEQ ID NO: 1 is [VPGXG VPGXG VPGXG VPGXG
VPGXG VPGXG];
Formula 2
[SEQ ID NO: 2]n, wherein SEQ ID NO:2 is [VPAXG VPAXG VPAXG VPAXG
VPAXG VPAXG];
and wherein n is an integer of 1 or more, X is an amino acid other than proline, is
selected from any natural or artificial amino acids, and at least one of X is a hydrophilic
amino acid.
Kim et al. discloses a composition for inhibiting angiogenesis, containing, as an
active component , a fusion peptide which selectively binds to a VEGFR, wherein the
fusion peptide is an anti-flt-1 peptide to which 8-amino-3 , 6-dioxaoctanoic acid (mini-
PEG) is conjugated (see the abstract ; p. 3-4; and claim 1).
The reference is silent about using a hydrophilic or hydrophobic elastin-based polypeptide to be fused to the peptide which specifically binds to the VEGF receptor.
Gagner et al. disclosed that elastin-like polypeptides (ELP) are used as target specific drug carrier (abstract) . The reference describes that the ELP has a (VPGXG)n
sequence, X can be amino acid excluding proline, and the properties of ELP can be
adjusted to be hydrophilic or hydrophobic according to the type of amino acid (p.1544-
1545) .
It would have been obvious for a person of ordinary skill in the art to have combined the teachings of Kim et al. and Gagner et al. and obtain anti-FLT-1-ELP polypeptide with a reasonable expectation of success. This is because the ELP sequences were proved to be amenable to manipulations regarding its hydrophilicity, length affecting its mechanical and thermal stability and thus being an extremely versatile drug and/or therapeutic peptide carrier with a large palette of applications in imaging and therapy. The motivation to choose ELPs over the mini-PEG are exposed in the Gagner reference as iterated supra.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647